423 F.2d 1224
ZELLER MARINE EQUIPMENT, INC., as owner of SCOW ZELLER #54,Libellant-Appellee,v.SS CHEMICAL TRANSPORTER, TUG ANN McALLISTER, their engines,etc., Respondents, Chemical Transporter, Inc., andMcAllister Brothers, Inc., Respondents-Appellants.
No. 33879.
United States Court of Appeals, Second Circuit.
Nov. 12, 1969.

Before LUMBARD, Chief Judge, and IRVING R. KAUFMAN and HAYS, Circuit judges.
PER CURIAM.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
On consideration whereof, it is now hereby ordered, adjudged, and decreed that the judgments of said District Court be and they hereby are affirmed with costs to be taxed against the appellants.